Citation Nr: 0604008	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  95-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic 
dystrophy of the left lower extremity, secondary to service-
connected residuals of a left total knee arthroplasty.  

2.  Entitlement to service connection for rheumatoid 
arthritis, secondary to service-connected residuals of left 
total knee arthroplasty.

3.  Entitlement to service connection for a right ankle 
disorder, secondary to service-connected residuals of a left 
total knee arthroplasty or back pain due to muscle imbalance.  

4.  Entitlement to direct or secondary service connection for 
degenerative joint disease of the left shoulder.  

5.  Entitlement to direct or secondary service connection for 
degenerative joint disease of the sternoclavicular joints.

6.  Entitlement to direct or secondary service connection for 
degenerative joint disease of the sacroiliac joints.  

7.  Entitlement to direct or secondary service connection for 
degenerative joint disease of the right knee.

8.  Entitlement to direct or secondary service connection for 
degenerative joint disease of the right foot.

9.  Entitlement to an initial rating in excess of 40 percent 
from August 14, 1997, for back pain due to muscle imbalance 
associated with service-connected residuals of a left total 
knee arthroplasty.

10.  Entitlement to specially adapted housing or a special 
housing adaptation grant.

11.  Entitlement to an automobile and adaptive equipment or 
for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1982.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2004, at which time the issues 
identified on the title pages of this document, as well as 
claims for service connection for right shoulder arthritis 
and for an initial rating for major depression, were remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to obtain needed evidentiary and procedural 
development.  

While the case remained in remand status, the AMC's Resource 
Unit in rating action entered in June 2005 granted 
entitlement to service connection for an impingement syndrome 
of the right shoulder with degenerative changes of the 
acromioclavicular joint, entitlement to an initial rating of 
100 percent for major depression from the date of entitlement 
to service connection therefor, entitlement to an initial 
rating of 40 percent for back pain from the date of 
entitlement to service connection therefor, and entitlement 
to special monthly compensation based on housebound criteria.  
The issues herein on appeal have been modified to reflect the 
RO's actions in June 2005.  

Medical evidence consisting of a VA medical examination in 
October 1991 with respect to the right knee and an outpatient 
note of April 2003 from a VA occupational therapist 
reasonably raise claims for service connection for right knee 
and right shoulder disorders, other than arthritis.  Such 
matters have not been developed for review by the Board at 
this time and are referred to the RO for initial development 
and adjudication.  

The issues of the veteran's entitlement to secondary service 
connection for rheumatoid arthritis, specially adapted 
housing or a special housing adaptation grant, and an 
automobile and adaptive equipment or for adaptive equipment 
only are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  There is no showing of current disability involving 
reflex sympathetic dystrophy of the veteran's left lower 
extremity.  

2.  There is evidence of current disablement of the veteran's 
right ankle involving pain, tenderness, and subluxation, 
which is reasonably attributable to his service-connected 
residuals of a left total knee arthroplasty.  

3.  There is no showing of degenerative joint disease of the 
left shoulder, sternoclavicular joints, sacroiliac joints, 
right knee or right foot in service or within the one-year 
period immediately following the veteran's discharge from 
service in September 1982.  

4.  There is a showing of current disablement involving 
degenerative joint disease of the left shoulder, 
sternoclavicular joints, sacroiliac joints, right knee, and 
right foot, but competent evidence linking any such 
degenerative joint diseases to the veteran's period of 
service or any event thereof or to service-connected 
residuals of a left total knee arthroplasty or back pain is 
absent.  

5.  From August 14, 1997, to September 25, 2003, the 
veteran's service-connected back pain was evaluated at the 
highest evaluation possible under the rating criteria for 
lumbosacral strain; indicia of ankylosis or other impairment 
warranting an increase beyond the 40 percent level were not 
shown.

6.  From September 26, 2003, to the present, the veteran's 
service-connected back pain is not shown to be associated 
with unfavorable ankylosis of the entire spine or the 
thoracolumbar spine, or pain or functional loss with a 
quantifiable additional limitation of motion.  

7.  From August 14, 1997, to the present, frequent periods of 
hospitalization or a marked interference with employment due 
to the veteran's service-connected back pain due to muscle 
imbalance are not indicated.  


CONCLUSIONS OF LAW

1.  Reflex sympathetic dystrophy of the left lower extremity 
is not proximately due to or the result of service-connected 
residuals of a left total knee arthroplasty.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326 (2005).

2.  A right ankle disorder is proximately due to or the 
result of service-connected residuals of a left total knee 
arthroplasty.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 
(2005).

3.  Degenerative joint disease of the left shoulder, 
sternoclavicular joints, sacroiliac joints, right knee, or 
right foot was neither incurred in, nor aggravated by 
service, nor may arthritis of the any of the foregoing be 
presumed to have been incurred therein, nor is degenerative 
joint disease of any of such joints proximately due to or the 
result of service-connected residuals of a left total knee 
arthroplasty or back pain due to muscle imbalance.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.326 (2005).

4.  From August 14, 1997, to September 25, 2003, the criteria 
for the assignment of an initial rating in excess of 40 
percent for back pain due to muscle imbalance were not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2003).

5.  From September 26, 2003, to the present, the criteria for 
the assignment of an initial rating in excess of 40 percent 
for back pain due to muscle imbalance have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by the 
Board in November 2004.  One or more other remands or 
development memoranda from the Board preceded that action.  
All of the actions previously sought by the Board through its 
prior development requests as to the matters herein addressed 
appear to have been completed in full as directed, and 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in April and November 2003 advised him of the 
existence of the VCAA and its requirements as to all issues, 
and neither the veteran, nor his representative, challenges 
the sufficiency of that notice.  Finally, VA has secured all 
available pertinent evidence and conducted all appropriate 
development, including affording the veteran any needed VA 
medical examinations.  In all, the Board finds that VA has 
satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claims 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days or more during a 
period of war, or during peacetime after December 31, 1946, 
and a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of 
inservice incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995).  

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Regardless of the criteria, when assigning a disability 
rating for a musculoskeletal disorder it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet.App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

Reflex Sympathetic Dystrophy

The record indicates that the service department diagnosed 
probable reflex sympathetic dystrophy on a December 1983 
medical evaluation conducted in connection with the 
deliberations of a Physical Evaluation Board.  The 
possibility of reflex sympathetic dystrophy of the veteran's 
left knee was raised during a period of VA hospitalization in 
December 1995, but its presence was not confirmed at that 
time.  When the veteran was seen in a VA Podiatry Clinic in 
April 1996 reference was made to the existence of reflex 
sympathetic dystrophy of his left foot, and on a VA medical 
examination in December 1998, the pertinent diagnostic 
impression was of probable reflex sympathetic dystrophy.  A 
diagnosis of reflex sympathetic dystrophy was set forth in a 
VA Form 10-4555b, Certificate of Medical Feasibility, 
executed in May 1999 by one or more physicians regarding the 
veteran's need for specially adapted housing.  

Based on the lack of clarity as to whether or not the veteran 
has reflex sympathetic dystrophy, the Board remanded the 
matter in November 2004 for the purpose of obtaining an 
examination and professional medical opinion.  Such 
examination was conducted by a VA neurologist in December 
2004 who was unable to find any of the hallmarks of reflex 
sympathetic dystrophy, inclusive of changes in the hair and 
nail pattern, skin changes, temperature changes, sweating 
abnormalities, or extreme sensitivity to touch.  While the VA 
neurologist did not doubt there was chronic pain of the left 
leg, her review of the veteran's voluminous claims file did 
not show any significant documentation of reflex sympathetic 
dystrophy on any physical examination, although it was noted 
that there had been a mention of some slight coolness of the 
left toes, as compared with the right, on one examination 
several years prior thereto.  Several triple bone scans were 
likewise found to have been performed in the past, none of 
which was noted to show changes consistent with the diagnosis 
of sympathetic dystrophy.  In sum, neither by current 
examination nor upon review of the claims file, was the 
examining VA neurologist able to find evidence to document a 
diagnosis of reflex sympathetic dystrophy.  

It is acknowledged that, while the record contains entries in 
April 1996 and May 1999 denoting the existence of the 
disability in question, the findings and opinions of the VA 
neurologist in December 2004 are found to be more complete 
and persuasive, based on the nature of the review undertaken 
at that time.  Specifically, the focus of the December 2004 
evaluation was to identify the nature and etiology of the 
veteran's claimed reflex sympathetic dystrophy and it 
entailed not only a clinical examination, but also a review 
of the entirety of his multi-volume claims folder, by a 
neurologist.  Inasmuch as the more persuasive evidence fails 
to confirm the existence of current disability involving 
reflex sympathetic dystrophy, the veteran's claim for service 
connection therefor must fail.  Hickson.  

It is pointed out that, while the veteran himself reports the 
existence of current disability and a nexus between current 
disability and his period of service, he is not shown to be 
in possession of the requisite medical background or training 
so as to render competent the opinions offered as to 
questions of medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  

In reaching this decision, the Board notes that, inasmuch as 
a preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application 
in this instance.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disorder

On a VA medical examination in December 1998, no degenerative 
joint disease of the right ankle was shown by X-ray; the 
existence of right ankle pain was found by the examiner to be 
due to the veteran's altered gait, as a result of his 
service-connected left knee disability.  When seen on an 
outpatient basis by VA in April 2003, it was concluded by the 
examining physician that subluxation of the veteran's right 
ankle was due to his service-connected left knee disorder.  
On a VA medical examination in January 2005, tenderness and 
diminished range of motion of the right ankle were clinically 
evident; X-rays were negative.  An impression of right ankle 
pain of undetermined etiology was recorded.  

On the basis of the foregoing, it must be conceded that there 
is objective medical evidence of current disability of the 
right ankle and competent medical evidence linking such 
disability to service-connected disability of the veteran's 
left knee.  A grant of service connection for a right ankle 
disorder, secondary to service-connected residuals of a left 
total knee arthroplasty, is therefore warranted.  38 C.F.R. 
§ 3.310.  

Degenerative Joint Disease of Multiple Joints

Service medical records are negative for a diagnosis by X-ray 
regarding degenerative joint disease or arthritis of the 
veteran's left shoulder, sternoclavicular joints, sacroiliac 
joints, right knee, or right foot.  Medical records compiled 
during the one-year period immediately following the 
veteran's discharge from service in September 1982 are 
likewise negative.  

A VA medical examination in June 1990 culminated in entry of 
an impression of degenerative arthritis of the right knee, 
albeit without X-ray evidence.  VA medical examination in 
October 1991 yielded an impression of right knee pain, 
secondary to a gait disturbance from the total left knee 
arthroplasty.  A diagnosis of degenerative joint disease of 
the right knee was set forth in a VA Form 10-4555b, 
Certificate of Medical Feasibility, executed in May 1999 by 
one or more physicians regarding the veteran's need for 
specially adapted housing.  A bone scan in June 1999 
disclosed findings indicating the presence of degenerative 
changes of the left shoulder, sternoclavicular joints, 
sacroiliac joints, right knee, and right foot.  A VA 
occupational therapist in April 2003 diagnosed degenerative 
joint disease of the right knee and foot, and he attributed 
the veteran's left shoulder pain to overuse due to 
manipulation of a manual wheelchair, although no diagnosis of 
arthritis was recorded.  On a VA medical examination in 
January 2005, X-rays of right knee revealed degenerative 
joint disease, and it was the examiner's opinion that the 
veteran's claimed degenerative arthritis of his left 
shoulder, sternoclavicular or sacroiliac joints, right knee, 
or right foot was not caused by or aggravated by service-
connected residuals of a left total knee arthroplasty or back 
pain due to muscle imbalance.  

Based on the evidence presented, inclusive of the bone scan 
results of June 1999, the existence of current disablement 
involving degenerative joint disease of the left shoulder, 
sternoclavicular or sacroiliac joints, right knee, or right 
foot, cannot reasonably be disputed.  That notwithstanding, 
competent evidence linking the veteran's degenerative joint 
disease arthritis of any joint in question to his period of 
service or his service-connected left knee or back 
disabilities is lacking.  No medical professional offers 
findings or opinions to that effect and the only evidence 
addressing the nexus question is contrary to the veteran's 
position.  In this regard, it is noted that the VA examiner 
in January 2005 concluded that it was not likely that claimed 
degenerative arthritis of the veteran's left shoulder, 
sternoclavicular or sacroiliac joints, right knee, or right 
foot was caused or aggravated by service-connected 
disablement of his left knee or back.  

The veteran's allegations of a nexus between the disabilities 
in question and his period of service or service-connected 
disorders do not constitute competent evidence of such, in 
the absence of a showing that he possesses the requisite 
medical background or training.  Espiritu.  In all, a 
preponderance of the evidence is against the claims of 
entitlement to service connection on a direct and secondary 
basis for degenerative joint disease of the left shoulder, 
sternoclavicular or sacroiliac joints, right knee, or right 
foot.   

Initial Rating of Back Pain Due to Muscle Imbalance

Service connection for residuals of a left ankle injury was 
established by the RO through its rating decision of July 
1999.  At that time, a 10 percent rating was assigned 
therefor under DC 5295 from August 14, 1997.  By rating 
action in June 2005 by the AMC's Resource Unit, the rating 
was increased from 10 to 40 percent, under DC 5237, effective 
from August 14, 1997.  Given that the veteran timely appealed 
the initial rating assigned in July 1999, the holding in 
Fenderson v. West, 12 Vet.App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.  Thus, the question herein 
presented for review is whether a rating in excess of 40 
percent is warranted at any time from August 14, 1997, to the 
present.  

The criteria for the evaluation of spinal disorders were 
amended during the course of the instant appeal, initially as 
of September 23, 2002, and then on September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  
Those changes effectuated in September 2002 and September 
2003, which pertain to intervertebral disc syndrome, are not 
for application in this matter.  Rather, only the changes 
made as of September 26, 2003, implementing a general rating 
formula for diseases and injuries of the spine, are 
applicable under the facts of this case.  

On the basis of VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004), 
and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), it 
follows that only the old rating criteria apply to the period 
prior to the date of the change in law, and only the new 
rating criteria apply to the period after the date of the 
change in law.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment where there were 
slight subjective symptoms only.  A 10 percent rating was 
assignable with characteristic pain on motion.  A 20 percent 
rating was warranted for lumbosacral strain where there was 
muscle spasm on extreme forward bending, or a unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

Under DC 5237, the newly assigned DC for lumbosacral strain 
on and after September 26, 2003, a spinal disorder, with or 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is assigned a 20 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.

It is contended by the veteran in oral and written testimony 
that his back pain is far more severe than currently 
evaluated.  Reference is made to the constant presence of his 
back pain and associated muscle spasm.  Due to his service-
connected left knee disorder, he is unable to exercise and 
therefore cannot obtain relief from his pain.  

Notwithstanding the veteran's contentions as to an increased 
level of severity, the record indicates that the maximum 
rating of 40 percent under DC 5295 remained in effect through 
September 25, 2003.  Likewise, there is no showing that the 
disability in question entailed a vertebral fracture, 
ankylosis, or intervertebral disc syndrome, such as might 
warrant the assignment of a rating in excess of 40 percent 
prior to September 2003 on the basis of alternate criteria.  
See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289, 5293 (2003).  

Because the veteran's back pain was, prior to September 26, 
2003, assigned the maximum disability rating available under 
38 C.F.R. § 4.71a, DC 5295, the existence of objective 
evidence of pain or pain on motion does not warrant the 
assignment of an increased schedular evaluation under 
38 C.F.R. §§ 4.40, 4.45 or DeLuca, given that pain cannot be 
the basis for an award under a DC in excess of the maximum 
evaluation under that particular DC.  See Johnston v. Brown, 
10 Vet.App. 80, 85 (1997).  Further, in the absence of any 
evidence of record that the veteran's back pain due to muscle 
imbalance, as associated with the total left knee 
arthroplasty, caused "such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards," per 38 C.F.R. 
§ 3.321(b)(1), there is no basis for the assignment of an 
increased evaluation on an extraschedular basis prior to 
September 26, 2003.

For the period beginning September 26, 2003, there is no 
showing of unfavorable ankylosis of the entire spine or 
unfavorable ankylosis of the entire thoracolumbar spine, such 
as would warrant the assignment of a rating in excess of 40 
percent under the general rating formula for diseases and 
injuries of the spine.  It bears mentioning that that the 
disability herein under review does not encompass 
degenerative disc disease, and, as such, rating of the 
veteran's service-connected back pain is not possible under 
the criteria for intervertebral disc syndrome in effect as of 
September 2002 or subsequently.  Parenthetically, the veteran 
is advised that if he desires to advance a claim for service 
connection for disc disease of the lumbar spine or other 
portion of the spine, such claim should be directed to the RO 
for its initial consideration.  

In terms of pain and functional loss, it is noted that, when 
the veteran was evaluated by VA in January 2005, there was 
found to be pain on motion but no additional limitation of 
motion after repetitive movement.  In the examiner's opinion, 
it was conceivable that the veteran could have even further 
limitation of function during flare-ups, but he found that it 
would not be feasible to attempt to express any opinion as to 
resulting effects in terms of additional limitation of 
motion, as such could not be determined with any degree of 
medical certainty.  Notwithstanding the presence of pain and 
functional loss, the inability of the examiner to quantify 
the degree of any additional loss of motion is persuasive 
that the 40 percent rating in effect under DC 5237 from 
September 26, 2003, adequately compensates the veteran for 
the degree of disability shown.  Moreover, the record is 
silent as to frequent periods of hospitalization or a marked 
interference with employment, due exclusively to back pain, 
such as might warrant an evaluation of increased disability 
on the basis of extraschedular criteria.  

In all, a preponderance of the evidence is against the 
assignment of a schedular or extraschedular rating in excess 
of 40 percent for back pain due to muscle imbalance prior to 
or on and after September 26, 2003.  




ORDER

Service connection for reflex sympathetic dystrophy of the 
left lower extremity, secondary to service-connected 
residuals of a left total knee arthroplasty, is denied.

Service connection for a right ankle disorder is granted.

Service connection for degenerative joint disease of the left 
shoulder, sternoclavicular or sacroiliac joints, right knee, 
or right foot, to include as secondary to service-connected 
residuals of a left total knee arthroplasty or back pain due 
to muscle imbalance, is denied.

An initial rating in excess of 40 percent from August 14, 
1997, for back pain due to muscle imbalance associated with 
residuals of a left total knee arthroplasty is denied.  


REMAND

By its November 2004 remand, the Board requested that a VA 
orthopedic examination be conducted in order to ascertain 
whether rheumatoid arthritis was present or absent, and if 
present, whether it was at least as likely as not that it was 
secondary to or aggravated by the service-connected residuals 
of a left total knee arthroplasty or back pain due to muscle 
imbalance.  This did not occur and represents a Stegall 
violation, requiring further remand.  It, too, is noted that 
a June 1999 bone scan identified a possible inflammatory 
process of the sacroiliac joints.  

As well, the VA examiner was asked to ascertain whether there 
was loss of use of one lower extremity, loss of use of one 
lower extremity together with loss of use of one upper 
extremity, loss of use of one or both feet, or ankylosis of 
the left knee.  Of the foregoing, the only question answered 
by the examiner was that loss of use of either foot was not 
indicated.  Further input from the examiner is necessary as 
to the remaining items, before the Board is able to enter a 
final decision as to the claims for special adapted housing 
or a special housing adaptation grant or an automobile and 
adaptive equipment.  Moreover, although not specifically 
requested by the Board, consideration must now also be 
afforded the questions of loss of use of the right lower 
extremity, on the basis of the grant of service connection 
for a right ankle disorder herein made.  

Accordingly, this portion of the appeal is REMANDED to the RO 
for the following actions:

1.  The report of a VA orthopedic 
examination performed on January 21, 
2005, by R. Eugene Bass, M.D., of the VA 
Medical Center in Biloxi, Mississippi, 
must be returned to Dr. Bass for the 
preparation of an addendum to his earlier 
report.  The claims folder in its 
entirety is to be furnished to Dr. Bass 
or his designee for use in the study of 
this case.  An additional examination by 
Dr. Bass, or by another physician if Dr. 
Bass is unavailable, is authorized if 
deemed necessary.  Regardless of whether 
an additional examination is undertaken, 
Dr. Bass or his designee must address the 
following in an addendum, providing where 
appropriate, a professional opinion, with 
full supporting rationale:

(a)  Is disability involving 
rheumatoid arthritis currently 
shown, and, if so, is it at 
least as likely as not that any 
such disability is secondary to 
or aggravated by service-
connected residuals of a left 
total left knee arthroplasty or 
back pain due to muscle 
imbalance?  

(b)  Is there present or absent 
loss of use of one lower 
extremity, one lower extremity 
together with loss of use of 
one upper extremity, or 
ankylosis of the left knee or 
its equivalent.  In responding, 
Dr. Bass or his designee is 
asked to consider the effects 
of the veteran's right ankle 
disorder, for which the Board 
has recently granted service 
connection, as well as all 
other service-connected 
disabilities, including the 
left total knee arthroplasty, 
major depression, back pain, 
and impingement syndrome of the 
right shoulder with 
degenerative changes.  

2.  Lastly, the veteran's claims of 
entitlement to service connection for 
rheumatoid arthritis, secondary to 
service-connected residuals of a left 
total knee arthroplasty or back pain due 
to muscle imbalance; entitlement to 
specially adapted housing or a special 
housing adaptation grant; and entitlement 
to an automobile and adaptive equipment 
or for adaptive equipment only, must be 
readjudicated, based on all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of 



this remand is to obtain additional evidentiary development 
and to preserve the veteran's due process rights.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


